Citation Nr: 1716729	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-60 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating prior to November 14, 2016 and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not show a compensable level of hearing loss prior to November 14, 2016; on November 14, 2016, the evidence shows hearing loss of Level V in the right ear and Level IV in the left ear, with no exceptional patterns of hearing loss in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to November 14, 2016 and a rating in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In June 2014, the Veteran filed a claim for hearing loss using the Fully Developed Claim Form.  In the form, the Veteran acknowledged receipt of notice that satisfied the requirements of the VCAA, including explaining how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's hearing loss in October 2014 and November 2016.  The Board finds that the examinations were adequate, because the examiners provided notes on subjective complaints and detailed testing results with each evaluation.  The examinations address the appropriate rating criteria.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his hearing loss is worse than the ratings assigned by the RO.  He specifically reports problems understanding people during conversations.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of puretone audiometry tests.  See 38 C.F.R. §§ 4.85-4.87.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  See 38 C.F.R. §§ 4.85 and 4.86.  Under Table VI, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average puretone threshold, or the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

The Board reviewed the evidence and finds that the Veteran's hearing loss does not meet the criteria for a compensable rating prior to November 14, 2016 or a rating in excess of 10 percent thereafter.  See 38 C.F.R. § 4.85.  

Prior to November 14, 2016, the evidence shows puretone threshold averages and speech discrimination percentages that combine for a non-compensable, zero percent rating.  See 38 C.F.R. § 4.85.  The Veteran underwent a VA audiologic examination in October 2014.  The results show the right ear with 30, 45, 65, and 70 decibels at the 1000, 2000, 3000, and 4000 Hertz levels and the left ear with 35, 55, 60, and 70 decibels at those levels respectively.  The Veteran's right ear puretone average of 53 decibels combines with the right ear speech discrimination of 94 percent to yield a Roman numeral I in Table VI, and his left ear puretone average of 55 decibels combines with the left ear 88 percent speech discrimination for a Roman numeral II.  Roman numerals II and I combine for a zero, non-compensable rating in Table VII.  See 38 C.F.R. § 4.85. 

On November 14, 2016, the Veteran had another examination for hearing loss.  The results of that examination showed worse hearing but are consistent with the 10 percent rating assigned.  His right ear measured 45, 55, 65, and 75 decibels at the 1000, 2000, 3000, and 4000 Hertz levels and his left ear measured 50, 60, 70, and 75 at those levels respectively.  The Veteran's right ear puretone average of 60 combines with his right ear speech discrimination of 68 percent to yield a Roman numeral V in Table VI, and his left ear puretone threshold average of 63.75 decibels combines with the left ear 76 percent speech discrimination for a Roman numeral IV.  Roman numerals V and IV combine for a 10 percent rating in Table VII.  See 38 C.F.R. § 4.85.

The Board has considered the Veteran's statements that he has difficulty hearing people in conversations, knows people are talking but cannot understand what is said, has difficulty on the telephone, and has difficulty hearing at church.  See October 2014 and November 2016 VA examinations.  He is competent to report these symptoms, and the Board also finds him credible as the statements on this point are detailed and consistent.  See Jandreau, 492 F.3d at 1377.  Nevertheless, VA's rating of hearing impairment is based on specific measurements that must be gathered by a state-licensed audiologist using specific tests, as discussed above.  As such, the medical evidence and test results are more probative and outweigh the lay subjective reports of a more severe degree of disability, because they directly address the rating criteria for the Veteran's hearing loss.  The rating schedule has been found to contemplate the problems reported by the Veteran in terms of his difficulty hearing others.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 17, 2017)

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hearing loss are fully contemplated by the schedular rating criteria, as noted above.  Specifically, the rating criteria address loss of hearing at five frequencies and speech discrimination.  The Veteran did not report any other symptoms of this disability.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability; therefore there is no exceptional combined effect not captured by his ratings.  Mittleider v. West, 11 Vet. App. 181 (1998); Johnson v. McDonald, 762 F.3d 1362 (2014).  Referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


						(CONTINUED ON NEXT PAGE)






ORDER

A compensable rating for hearing loss prior to November 14, 2016 and a rating in excess of 10 percent thereafter are denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


